Exhibit 10.8

 

EXECUTION VERSION

 

GOLDMAN SACHS & CO. LLC | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 |TEL:
212-902-1000

 

Opening Transaction

 

To:

 

Winnebago Industries, Inc.
P.O. Box 152
Forest City, Iowa 50436

 

 

 

A/C:

 

[Insert Account Number]

 

 

 

From:

 

Goldman Sachs & Co. LLC

 

 

 

Re:

 

Additional Issuer Warrant Transaction

 

 

 

Ref. No:

 

[Insert Reference Number]

 

 

 

Date:

 

October 30, 2019

 

Dear Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman Sachs & Co. LLC
(“Dealer”) and Winnebago Industries, Inc. (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the Agreement specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (the “2006 Definitions”)
and the definitions and provisions of the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”, and together with the 2006 Definitions,
the “Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). For purposes of the Equity Definitions,
each reference herein to a Warrant shall be deemed to be a reference to a Call
Option or an Option, as context requires.

 

Counterparty is hereby advised, and Counterparty acknowledges, that Dealer has
engaged in, or refrained from engaging in, substantial financial transactions
and has taken other material actions in reliance upon the parties’ entry into
the Transaction to which this Confirmation relates on the terms and conditions
set forth below.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first” and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Counterparty with a “Threshold
Amount” of USD15.0 million).

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency among this Confirmation, the Equity Definitions, the 2006
Definitions or the Agreement, the following shall prevail in the order of
precedence indicated: (i) this Confirmation; (ii) the Equity Definitions;
(iii) the 2006 Definitions; and (iv) the Agreement. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006

 

--------------------------------------------------------------------------------



 

Definitions shall not be construed to exclude or limit any other provision of
this Confirmation, the Agreement, the Equity Definitions or the 2006
Definitions.

 

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.

 

2.              The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions. 
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms:

 

Trade Date:

 

October 30, 2019

 

 

 

Effective Date:

 

November 1, 2019, or such other date as agreed between the parties, subject to
Section 8(l) below

 

 

 

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

 

 

Warrant Style:

 

European

 

 

 

Warrant Type:

 

Call

 

 

 

Seller:

 

Counterparty

 

 

 

Buyer:

 

Dealer

 

 

 

Shares:

 

The Common Stock of Counterparty, par value USD0.50 (Ticker Symbol: “WGO”).

 

 

 

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

 

 

 

Warrant Entitlement:

 

One Share per Warrant

 

 

 

Strike Price:

 

USD96.2000

 

 

 

 

 

Notwithstanding anything to the contrary in the Agreement, this Confirmation or
the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 48.1000, except for any adjustment pursuant
to the terms of this Confirmation and the Equity Definitions in connection with
a stock split or similar change to Counterparty’s capitalization.

 

 

 

Number of Shares:

 

As of any date, a number of Shares equal to the

 

2

--------------------------------------------------------------------------------



 

 

 

product of the Number of Warrants and the Warrant Entitlement.

 

 

 

Premium:

 

USD2,110,500.00

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Expiration Time:

 

Valuation Time

 

 

 

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not and is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction). Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and may determine the VWAP Price
for such Expiration Date based on transactions in the Shares taking into account
the nature and duration of such Market Disruption Event. Any Scheduled Trading
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be a Scheduled Trading Day;
if a closure of the Exchange prior to its normal close of trading on any
Scheduled Trading Day is scheduled following the date hereof, then such
Scheduled Trading Day shall be deemed to be a Disrupted Day in full. Section 6.6
of the Equity Definitions shall not apply to any Valuation Date occurring on an
Expiration Date. “Final Disruption Date” means December 3, 2025.

 

3

--------------------------------------------------------------------------------



 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

Regulatory Disruption:

 

Any event that Dealer, in its discretion, determines makes it appropriate, with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements or related policies
and procedures are imposed by law or have been voluntarily adopted by Dealer),
for Dealer to refrain from or decrease any market activity in connection with
the Transaction.

 

 

 

Automatic Exercise:

 

Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

 

 

 

Counterparty’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:

 

As provided in Section 6(a) below.

 

 

 

Settlement Terms:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Settlement Currency:

 

USD

 

 

 

Net Share Settlement:

 

On each Settlement Date, Counterparty shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional Share valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.
If, in the reasonable opinion of Dealer, based on advice of counsel, for any
reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) 

 

4

--------------------------------------------------------------------------------



 

 

 

have the provisions set forth in Section 8(c) below apply.

 

 

 

 

 

The Number of Shares to be Delivered shall be delivered by Counterparty to
Dealer no later than 12:00 noon (local time in New York City) on the relevant
Settlement Date.

 

 

 

Number of Shares to be Delivered:

 

In respect of any Exercise Date, the product of (i) the number of Warrants
exercised or deemed exercised on such Exercise Date, (ii) the Warrant
Entitlement and (iii) (A) the excess of the VWAP Price on the Valuation Date
occurring in respect of such Exercise Date over the Strike Price (or, if there
is no such excess, zero) divided by (B) such VWAP Price.

 

 

 

VWAP Price:

 

For any Exchange Business Day, as determined by the Calculation Agent based on
the New York Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session), as published by Bloomberg at 4:15 P.M., New York City
time (or 15 minutes following the end of any extension of the regular trading
session), on such Exchange Business Day, on Bloomberg page “WGO.N <Equity> AQR”
(or any successor thereto) (or if such published volume weighted average price
is unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using, if
practicable, a volume weighted method).

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the issuer of the Shares.

 

 

 

Adjustments:

 

 

 

 

 

In respect of any Component:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. For the avoidance of doubt, Calculation Agent
Adjustment shall continue to apply until the obligations of the parties
(including any obligations of Counterparty pursuant to Section 8(f) below) under
the Transaction have been satisfied in full.

 

 

 

Extraordinary Dividend:

 

For any regular dividend period of Counterparty, any dividend or distribution on
the Shares with an ex-dividend date occurring during such regular dividend
period (other than any dividend or distribution of the

 

5

--------------------------------------------------------------------------------



 

 

 

type described in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) of the Equity
Definitions) (a “Dividend”) the amount or value of which (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same regular dividend period, exceeds the Ordinary Dividend
Amount.

 

 

 

Ordinary Dividend Amount:

 

For the first Dividend on the Shares for which the ex-dividend date occurs
during any regular quarterly dividend period of Counterparty, USD0.11, and for
any other Dividend on the Shares for which the ex-dividend date occurs during
the same regular quarterly dividend period, USD 0.00.

 

 

 

Extraordinary Events:

 

 

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) and of an entity or person that is a corporation organized under the
laws of the United States, any State thereof or the District of Columbia”.

 

 

 

Merger Event:

 

Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 8(k)(iv) of this Confirmation, Dealer may elect,
in its sole discretion, whether the provisions of Section 12.2 of the Equity
Definitions or Section 8(k)(iv) will apply.

 

 

 

Consequences of Merger Events:

 

 

 

 

 

(a)         Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)         Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its sole discretion, that Modified Calculation Agent Adjustment
shall apply for all or part of the Transaction.

 

 

 

(c)          Share-for-Combined:

 

Cancellation and Payment (Calculation Agent Determination); provided that Dealer
may elect, in its sole discretion, that Modified Calculation Agent Adjustment or
Component Adjustment shall apply for all or part of the Transaction.

 

 

 

Tender Offer:

 

Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and an Additional
Termination Event under Section 8(k)(iii) of this Confirmation, Dealer may
elect, in its sole discretion,

 

6

--------------------------------------------------------------------------------



 

 

 

whether the provisions of Section 12.3 of the Equity Definitions or
Section 8(k)(iii) will apply.

Consequences of Tender Offers:

 

 

 

 

 

(a)         Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

(b)         Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

(c)          Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

Consequences of Announcement Events:

 

Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the word “shall” in the
second line shall be replaced with “may”, and (z) for the avoidance of doubt,
the Calculation Agent may determine whether the relevant Announcement Event has
had an economic effect on any Component (and, if so, adjust the terms of such
Component accordingly) on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation thereof, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 

 

 

Announcement Event:

 

(i) The public announcement by any entity of (x) any transaction or event that,
if completed, would constitute a Merger Event or Tender Offer, (y) any potential
acquisition or disposition by Issuer and/or its subsidiaries where the aggregate
consideration paid and/or delivered exceeds 15% of the market capitalization of
Issuer as of the date of such announcement (an “Transformative Transaction”) or
(z) the intention to enter into a Merger Event or Tender Offer or an
Transformative Transaction, (ii) the public announcement by Issuer of an
intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include, a Merger Event or Tender Offer or an
Transformative Transaction or (iii) any subsequent public announcement by any
entity of a change to a transaction or intention that is the subject of an
announcement of the type described in clause (i) or (ii) of this sentence
(including, without limitation, a new announcement, whether or not by the same
party, relating to such a transaction or intention or the announcement of a
withdrawal from, or the abandonment or discontinuation of, such a

 

7

--------------------------------------------------------------------------------



 

 

 

transaction or intention), as determined by the Calculation Agent. For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.

 

 

 

Modified Calculation Agent Adjustment:

 

If, in respect of a Merger Event, the Counterparty under the Transaction
following such Merger Event will not be the issuer of the New Shares, the Dealer
may elect (in its sole discretion) for Cancellation and Payment (Calculation
Agent Determination) to apply. In addition, if, in respect of any Merger Event
to which Modified Calculation Agent Adjustment applies, the adjustments to be
made in accordance with Section 12.2(e)(i) of the Equity Definitions would
result in Counterparty being different from the issuer of the Shares, then with
respect to such Merger Event, as a condition precedent to the adjustments
contemplated in Section 12.2(e)(i) of the Equity Definitions, Counterparty and
the issuer of the Shares shall, prior to the Merger Date, have entered into such
documentation containing representations, warranties and agreements relating to
securities law and other issues as requested by Dealer that Dealer has
determined, in its reasonable discretion, to be reasonably necessary or
appropriate to allow Dealer to continue as a party to the Transaction, as
adjusted under Section 12.2(e)(i) of the Equity Definitions, and to preserve its
hedging or hedge unwind activities in connection with the Transaction in a
manner compliant with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer
(whether or not such requirements or related policies and procedures are imposed
by law or have been voluntarily adopted by Dealer), and if such conditions are
not met or if the Calculation Agent determines that no adjustment that it could
make under Section 12.2(e)(i) of the Equity Definitions will produce a
commercially reasonable result, then the consequences set forth in
Section 12.2(e)(ii) of the Equity Definitions shall apply.

 

 

 

Composition of Combined Consideration:

 

Notwithstanding anything to the contrary in the Equity Definitions, if the
composition of Combined Consideration in respect of any Share-for-Combined
Merger Event could be determined by a holder of Shares, Dealer shall determine
the composition of such Combined Consideration assumed for purposes

 

8

--------------------------------------------------------------------------------



 

 

 

of adjustments and deliveries hereunder in its sole discretion.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

 

 

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or the
cancelled or terminated portion thereof) being the Affected Transaction and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)         Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by (i) replacing
the parenthetical beginning after the word “regulation” in the second line
thereof with the phrase “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)” and (ii) adding the words “, or
holding, acquiring or disposing of Shares or any Hedge Positions relating to,”
after the words “obligations under” in clause (Y) thereof.

 

 

 

(b)         Failure to Deliver:

 

Not Applicable

 

 

 

(c)          Insolvency Filing:

 

Applicable

 

 

 

(d)         Hedging Disruption:

 

Applicable; provided that:

 

9

--------------------------------------------------------------------------------



 

 

 

(i)             Section 12.9(a)(v) of the Equity Definitions is hereby amended
by

 

 

 

 

 

(a)         inserting the following words at the end of clause (A) thereof: “in
the manner contemplated by the Hedging Party on the Trade Date” and

 

 

 

 

 

(b)         inserting the following sentence at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) the transactions or assets referred to in phrases (A) or (B) above must be
available on commercially reasonable pricing and other terms.”; and

 

 

 

 

 

(ii)          Section 12.9(b)(iii) of the Equity Definitions is hereby amended
by inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

 

 

(e)          Increased Cost of Hedging:

 

Applicable; provided that the following parenthetical shall be inserted
immediately following the word “expense” in the third line of
Section 12.9(a)(vi) of the Equity Definitions: “(including, for the avoidance of
doubt, the incurrence of any stock borrow expense in excess of Hedging Party’s
expectation as of the Trade Date, other than to the extent resulting from an
Increased Cost of Stock Borrow)”.

 

(f)           Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

2.00% per annum

 

 

 

(g)          Increased Cost of Stock Borrow:

 

Applicable

 

 

 

Initial Stock Loan Rate:

 

Prior to April 2, 2025, 0% per annum, and thereafter, 0.25% per annum.

 

 

 

Hedging Party:

 

Dealer for all applicable Additional Disruption Events.

 

 

 

Determining Party:

 

Dealer for all applicable Additional Disruption Events.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

3.              Calculation Agent:

 

Dealer.

 

4.              Account Details:

 

Dealer Payment Instructions:

 

10

--------------------------------------------------------------------------------



 

Chase Manhattan Bank New York

For A/C Goldman Sachs & Co. LLC

A/C #930-1-011483

ABA:  021-000021

 

Account for delivery of Shares to Dealer:  To be provided by Dealer

 

Counterparty Payment Instructions:  To be provided by Counterparty.

 

5.              Offices:

 

The Office of Dealer for the Transaction is: 200 West Street, New York, New
York  10282-2198

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

6.              Notices: For purposes of this Confirmation:

 

(a)         Address for notices or communications to Counterparty:

 

Winnebago Industries, Inc.

13200 Pioneer Trail, Suite 150

Eden Prarie, MN 55347

Attention: Bert Jameson, Treasurer

 

(b)         Address for notices or communications to Dealer:

 

To:

 

Goldman Sachs & Co. LLC

 

 

200 West Street

 

 

New York, NY 10282-2198

Attn:

 

Michael Voris,

 

 

Equity Capital Markets

Telephone:

 

212-902-4895

Facsimile:

 

212-291-5027

Email:

 

michael.voris@gs.com

 

 

 

With a copy to:

 

 

 

 

 

Attention:

 

Adam Bilali

Telephone:

 

212-357-2021

Email:

 

adam.bilali@gs.com

 

And email notification to the following address:

Eq-derivs-notifications@am.ibd.gs.com

 

11

--------------------------------------------------------------------------------



 

7.              Representations, Warranties and Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

(i)                                     On the Trade Date and as of the date of
any Notice of Share Termination under (and as defined in) Section 8(b) below,
(A) none of Counterparty and its officers and directors is aware of any material
nonpublic information regarding Counterparty or the Shares and (B) all reports
and other documents filed by Counterparty with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

(ii)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that neither
Dealer nor any of its affiliates is making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards  including ASC Topic 260, Earnings
Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480,
Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and Hedging —
Contracts in Entity’s Own Equity (or any successor issue statements).

 

(iii)                               Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction and such other certificate or certificates as Dealer shall
reasonably request.  Based on such resolutions, neither Dealer nor any of its
affiliates shall be subject to the restrictions under Section 490.1110 of the
Iowa Business Corporation Act as an “interested stockholder” of Counterparty by
virtue of (A) its role as initial purchaser of, or market-maker in, any
securities of Counterparty convertible into the Shares, (B) its entry into the
Transaction and/or (C) any hedging transactions in Counterparty’s securities in
connection with the Transaction.

 

(iv)                              Counterparty is not entering into this
Confirmation to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) or otherwise in violation of the Exchange Act.

 

(v)                                 Counterparty is not, and after giving effect
to the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(vi)                              On the Trade Date and the Premium Payment Date
(A) the assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty and (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

 

(vii)                           Counterparty shall not take any action to
decrease the number of Available Shares below the Capped Number (each as defined
below, but without giving effect to the limitation on adjustments to the Capped
Number set forth in the proviso in the first sentence of Section Error!
Reference source not found.8(f)).

 

(viii)                        The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 1 of the Purchase Agreement
dated as of the Trade Date between Goldman Sachs & Co. LLC and BMO Capital
Markets Corp. as the representatives (the “Representatives”) of the Initial
Purchasers and Counterparty (the “Purchase Agreement”) are true and correct as
of the Trade Date and the Effective Date and are hereby deemed to be repeated to
Dealer as if set forth herein.

 

12

--------------------------------------------------------------------------------



 

(ix)                              (x) (A) On the Trade Date, the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M, other than a distribution meeting the requirements of the
exceptions set forth in sections 101(b)(10) and 102(b)(7) of Regulation M, until
the second Exchange Business Day immediately following the Trade Date, and
(y)(A) during the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), the Shares or securities that
are convertible into, or exchangeable or exercisable for Shares, are not, and
shall not be, subject to a “restricted period,” as defined in Regulation M and
(B) Counterparty shall not engage in any “distribution,” as such term is defined
in Regulation M until the second Exchange Business Day immediately following the
Settlement Period.

 

(x)                                 (x) On the Trade Date, (y) during the
Settlement Period and (z) on any other Exercise Date, neither Counterparty nor
any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

 

(xi)                              Counterparty agrees that it (A) will not
during the Settlement Period make, or permit to be made, any public announcement
(as defined in Rule 165(f) under the Securities Act) of any Merger Transaction
or potential Merger Transaction unless such public announcement is made prior to
the opening or after the close of the regular trading session on the Exchange
for the Shares; (B) shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange) notify Dealer following any such
announcement that such announcement has been made; and (C) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) provide Dealer with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the announcement date that were not
effected through Dealer or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date.  Such
written notice shall be deemed to be a certification by Counterparty to Dealer
that such information is true and correct.  In addition, Counterparty shall
promptly notify Dealer of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders.  “Merger
Transaction” means any merger, acquisition or similar transaction involving a
recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the Exchange
Act.

 

(xii)                           (A) Any issuance of Shares upon exercise or
termination of the Transaction has been, and throughout the Transaction will
continue to be, duly authorized and, upon issuance, such Shares will be validly
issued, fully paid and non-assessable, and the issuance or delivery thereof
shall not be subject to any preemptive or similar rights and such Shares shall,
upon issuance, be accepted for listing or quotation on the Exchange; (B) a
number of Shares of Counterparty equal to the Capped Number have been reserved
for issuance upon exercise or termination of the Warrants by all required
corporate action of the Counterparty and (C) the Shares issuable upon exercise
of the Warrants shall upon issuance be accepted for listing or quotation on the
Exchange, subject to notice that the listing of the Shares issuable upon
exercise or termination of the Warrants on the Exchange has been approved by the
Exchange.

 

(xiii)                        No state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning,
holding (however defined) or having a right to acquire Shares.

 

13

--------------------------------------------------------------------------------



 

(xiv)                       Counterparty (A) is capable of evaluating investment
risks independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, including, without
limitation, the transaction that is the subject of this confirmation and any
transactions related hereto or contemplated hereby; (B) will exercise
independent judgment in evaluating the recommendations of Dealer and its
affiliates or associated persons with regard to any such securities transactions
or strategies unless it has otherwise notified Dealer in writing; and (C) has
total assets of at least $50 million. Counterparty will notify Dealer if the
immediately preceding statement contained in this Section 7(a)(xiv) ceases to be
true.

 

(xv)                          Without limiting the generality of Section 3(a) of
the Agreement, neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will conflict
with or result in a breach of the certificate of incorporation or by-laws (or
any equivalent documents) of Counterparty, or any applicable law or regulation,
or any order, writ, injunction or decree of any court or governmental authority
or agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended August 31, 2019, as updated by any
subsequent filings, to which Counterparty or any of its subsidiaries is a party
or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(18) of the U.S. Commodity Exchange Act, as amended, and is entering
into the Transaction as principal (and not as agent or in any other capacity,
fiduciary or otherwise) and not for the benefit of any third party.

 

(c)                                  Each of Dealer and Counterparty
acknowledges that the offer and sale of the Transaction to it is intended to be
exempt from registration under the Securities Act, by virtue of
Section 4(a)(2) thereof.  Accordingly, Dealer represents and warrants to
Counterparty that (i) it has the financial ability to bear the economic risk of
its investment in the Transaction and is able to bear a total loss of its
investment and its investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

(d)                                 Each of Dealer and Counterparty agrees and
acknowledges that Dealer is a “financial institution” and “financial
participant” within the meaning of Sections 101(22) and 101(22A) of Title 11 of
the United States Code (the “Bankruptcy Code”).  The parties hereto further
agree and acknowledge (A) that this Confirmation is a “securities contract,” as
such term is defined in Section 741(7) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “settlement payment” within
the meaning of Section 546 of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

 

(e)                                  Counterparty shall deliver to Dealer (i) an
incumbency certificate, dated as of the Trade Date, of Counterparty in customary
form and (ii) an opinion of counsel, dated as of the Trade Date and reasonably
acceptable to Dealer in form and substance, with respect to the matters set
forth in Section 3(a) of the Agreement and Sections 7(a)(v), 7(a)(xii) and
7(a)(xv) of this Confirmation and such other matters as Dealer may reasonably
request and (iii) evidence that the listing of the Shares issuable upon exercise
or

 

14

--------------------------------------------------------------------------------



 

termination of the Warrants on the Exchange has been approved by the Exchange,
subject only to official notice of issuance.

 

(f)                                   Counterparty understands that
notwithstanding any other relationship between Counterparty and Dealer and its
affiliates, in connection with this Transaction and any other over-the-counter
derivative transactions between Counterparty and Dealer or its affiliates,
Dealer or its affiliate is acting as principal and is not a fiduciary or advisor
in respect of any such transaction, including any entry, exercise, amendment,
unwind or termination thereof.

 

(g)                                  Counterparty represents and warrants that
it has received, read and understands the OTC Options Risk Disclosure Statement
and a copy of the most recent disclosure pamphlet prepared by The Options
Clearing Corporation entitled “Characteristics and Risks of Standardized
Options”.

 

(h)                                 Each party acknowledges and agrees to be
bound by the Conduct Rules of the Financial Industry Regulatory Authority, Inc.
applicable to transactions in options, and further agrees not to violate the
position and exercise limits set forth therein.

 

8.              Other Provisions:

 

(a)                                 Right to Extend.  Dealer may postpone or
add, in whole or in part, any Expiration Date or Settlement Date or any other
date of valuation or delivery by Counterparty, with respect to some or all of
the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the relevant delivery obligation), if Dealer
determines, in its commercially reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock borrow market or other relevant market
or to enable Dealer to effect transactions with respect to Shares or Share
Termination Delivery Units in connection with its commercially reasonable
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Counterparty or an affiliated purchaser of Counterparty, be in
compliance with applicable legal, regulatory or self-regulatory requirements, or
with related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Dealer).

 

(b)                                 Alternative Calculations and Payment on
Early Termination and on Certain Extraordinary Events.  If Counterparty shall
owe Dealer any amount pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day (which written confirmation shall
contain the representation and warranty set forth in Section 7(a)(i)), no later
than 9:30 A.M., New York City time, on the Merger Date, Tender Offer Date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its sole discretion, to elect to require Counterparty to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s failure to elect or election to the contrary; and provided
further that Counterparty shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization or a Merger Event, in each case, in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party or an
Extraordinary Event, which Event of Default, Termination Event or Extraordinary
Event resulted from an event or events within Counterparty’s control.  Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, the Tender Offer
Date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

If applicable, means that Counterparty shall deliver to Dealer the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 6(d)(ii) of the Agreement, or such later
date or dates as the Calculation Agent may reasonably determine (the “Share
Termination Payment Date”), in

 

15

--------------------------------------------------------------------------------



 

 

 

 satisfaction of the Payment Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash in the Settlement Currency equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent and
notified by the Calculation Agent to Counterparty at the time of notification of
the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event (other than on account of an Insolvency,
Nationalization or Merger Event), Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Not Applicable

 

 

 

Other Applicable Provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction, except that all references
to “Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Counterparty is the
issuer of any Share Termination Delivery Units (or any security forming a part
thereof). If, in the reasonable opinion of Dealer, based on advice of counsel,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(b) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) permit delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in
Section 8(c) below apply.

 

(c)                                        Registration/Private Placement
Procedures.  (i) With respect to the Transaction, the following provisions shall
apply to the extent provided for above opposite the caption “Net Share
Settlement” in Section 2 or in paragraph (b) of this Section 8.  If so
applicable, then, at the election of Counterparty by notice to Dealer within one
Exchange Business Day after the relevant delivery obligation arises, but in any
event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Shares or Share Termination Delivery
Units, as the case may be, delivered by Counterparty to Dealer shall be, at the
time of such delivery, covered by an effective registration statement of
Counterparty for immediate resale by Dealer (such registration statement and the

 

16

--------------------------------------------------------------------------------



 

corresponding prospectus (the “Prospectus”) (including, without limitation, any
sections describing the plan of distribution) in form and content commercially
reasonably satisfactory to Dealer) or (B) Counterparty shall deliver additional
Shares or Share Termination Delivery Units, as the case may be, so that the
value of such Shares or Share Termination Delivery Units, as determined by the
Calculation Agent to reflect a commercially reasonable liquidity discount,
equals the value of the number of Shares or Share Termination Delivery Units
that would otherwise be deliverable if such Shares or Share Termination Delivery
Units were freely tradeable (without prospectus delivery) upon receipt by Dealer
(such value, the “Freely Tradeable Value”); provided that, if requested by
Dealer, Counterparty shall make the election described in this clause (B) with
respect to Shares delivered on all Settlement Dates no later than one Exchange
Business Day prior to the first Exercise Date, and the applicable procedures
described below shall apply to all Shares delivered on the Settlement Dates on
an aggregate basis.  (For the avoidance of doubt, as used in this paragraph
(c) only, the term “Counterparty” shall mean the issuer of the relevant
securities, as the context shall require.)

 

(ii)                                  It shall be a condition to Counterparty’s
right to make the election described in clause (c)(i)(A) that:

 

(A)                               Dealer (or an affiliate of Dealer designated
by Dealer) shall be afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
underwritten offerings of equity securities and that yields results that are 
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and

 

(B)                               Dealer (or an affiliate of Dealer designated
by Dealer) and Counterparty shall enter into an agreement (a “Registration
Agreement”) on commercially reasonable terms in connection with the public
resale of such Shares or Share Termination Delivery Units, as the case may be,
by Dealer or such affiliate substantially similar to underwriting agreements
customary for underwritten offerings of equity securities, in form and substance
commercially reasonably satisfactory to Dealer or such affiliate and
Counterparty, which Registration Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, Dealer and its affiliates and Counterparty, shall provide
for the payment by Counterparty of all expenses in connection with such resale,
including all registration costs and all fees and expenses of counsel for
Dealer, and shall provide for the delivery of accountants’ “comfort letters” to
Dealer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

 

(iii)                               If Counterparty makes the election described
in clause (c)(i)(B) above:

 

(A)                               Dealer (or an affiliate of Dealer designated
by Dealer) and any potential institutional purchaser of any such Shares or Share
Termination Delivery Units, as the case may be, from Dealer or such affiliate
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation in compliance with applicable law with
respect to Counterparty customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them), subject to
execution by such recipients of customary confidentiality agreements reasonably
acceptable to Counterparty;

 

(B)                               Dealer (or an affiliate of Dealer designated
by Dealer) and Counterparty shall enter into an agreement (a “Private Placement
Agreement”) on commercially reasonable terms in connection with the private
placement of such Shares or Share Termination Delivery Units, as the case may
be, by Counterparty to Dealer or such affiliate and the private resale of such
shares by Dealer or such affiliate, substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance commercially reasonably satisfactory to Dealer and
Counterparty, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
Counterparty, shall provide for the payment by Counterparty of all expenses in
connection with such resale, including all fees and expenses of

 

17

--------------------------------------------------------------------------------



 

counsel for Dealer, shall contain representations, warranties and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Dealer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares;

 

(C)                               Counterparty agrees that (i) any Shares or
Share Termination Delivery Units so delivered to Dealer may be transferred by
and among Dealer and its affiliates, and Counterparty shall effect such transfer
without any further action by Dealer and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed with
respect to such Shares or any securities issued by Counterparty comprising such
Share Termination Delivery Units, Counterparty shall promptly remove, or cause
the transfer agent for such Shares or securities to remove, any legends
referring to any such restrictions or requirements from such Shares or
securities, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer); and

 

(D)                               Counterparty shall not take, or cause to be
taken, any action that would make unavailable either the exemption pursuant to
Section 4(a)(2) of the Securities Act for the sale by Counterparty to Dealer (or
any affiliate designated by Dealer) of the Shares or Share Termination Delivery
Units, as the case may be, or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Shares or Share
Termination Delivery Units, as the case may be, by Dealer (or any such affiliate
of Dealer).

 

(d)                                 Make-whole Shares. If Counterparty makes the
election described in clause (i)(B) of paragraph (c) of this Section 8, then
Dealer or its affiliates may sell (which sale shall be made in a commercially
reasonable manner) such Shares or Share Termination Delivery Units, as the case
may be, during a period (the “Resale Period”) commencing on the Exchange
Business Day following delivery of such Shares or Share Termination Delivery
Units, as the case may be, and ending on the Exchange Business Day on which
Dealer or its affiliates completes the sale of a sufficient number of Shares or
Share Termination Delivery Units, as the case may be, so that the realized net
proceeds of such sales exceed the Freely Tradeable Value.  If any of such
delivered Shares or Share Termination Delivery Units remain after such realized
net proceeds exceed the Freely Tradeable Value, Dealer shall return such
remaining Shares or Share Termination Delivery Units to Counterparty.  If the
Freely Tradeable Value exceeds the realized net proceeds from such resale,
Counterparty shall transfer to Dealer by the open of the regular trading session
on the Exchange on the Exchange Trading Day immediately following the final day
of the Resale Period (without giving effect to any extension thereof pursuant to
the immediately succeeding sentence), the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on such final day of the Resale Period (as if such
day was the “Valuation Date” for purposes of computing such Relevant Price), has
a dollar value equal to the Additional Amount.  The Resale Period shall continue
to enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(d).  This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(f).

 

(e)                                  Beneficial Ownership.  Notwithstanding
anything to the contrary in the Agreement or this Confirmation, in no event
shall Dealer be entitled to receive, or shall be deemed to receive, any Shares
if, immediately upon giving effect to such receipt of such Shares (and after
taking into account any Shares deliverable by Counterparty to Dealer at such
time under any transaction or security other than the Transaction), (i) the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Dealer, any of its affiliates
subject to aggregation with Dealer for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act  and all persons who may form a
“group” (within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with
Dealer with respect to “beneficial ownership” of any Shares (collectively,
“Dealer Group”) (or, to the extent that for any reason the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such higher number) would be equal to or
greater than 8.0% or more of the outstanding Shares on the date of determination
or (ii) Dealer, Dealer Group or any person whose

 

18

--------------------------------------------------------------------------------



 

ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under the Iowa
Business Corporation Act or other federal, state or local law, rule, regulation
or regulatory order or organizational documents or contracts of Counterparty
applicable to ownership of Shares (“Applicable Restrictions”), would own,
beneficially own, constructively own, control, hold the power to vote or
otherwise meet a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Restrictions and with respect to which such requirements have not been met or
the relevant approval has not been received or that would subject a Dealer
Person to restrictions (including restrictions relating to business combinations
or other designated transactions) or have any other adverse effect on a Dealer
Person under Applicable Restrictions minus (y) 1.0% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (i) or (ii), an “Excess Ownership Position”).  If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Counterparty that such delivery would not result in the
existence of an Excess Ownership Position.

 

(f)                                   Limitations on Settlement by Counterparty.
Notwithstanding anything herein or in the Agreement to the contrary (except as
set forth in this Section 8(f)), in no event shall Counterparty be required to
deliver Shares in connection with the Transaction in excess of 470,718 Shares,
as such number may be adjusted from time to time in accordance with the
provisions hereof; provided that no such adjustment shall cause the Capped
Number to exceed the Available Shares (as in effect from time to time), other
than as a result of actions of Counterparty or events within Counterparty’s
control (the “Capped Number”).  Notwithstanding anything to the contrary in the
Agreement or the Equity Definitions, such limitation shall not affect the
calculation of any Payment Obligation (as defined in Section Error! Reference
source not found.8(b)), it being understood that if the Share Termination
Alternative applies pursuant to Section 8(b), the number of Shares deliverable
pursuant to such Section shall not exceed the Capped Number.  Counterparty
represents and warrants to Dealer (which representation and warranty shall be
deemed to be repeated on each day that the Transaction is outstanding) that the
Capped Number is equal to or less than the number of authorized but unissued
Shares of the Counterparty that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Capped Number (such Shares, the “Available
Shares”). In the event Counterparty shall not have delivered the full number of
Shares otherwise deliverable as a result of this Section 8(f) (the resulting
deficit, the “Deficit Shares”), Counterparty shall be continually obligated to
deliver Shares, from time to time until the full number of Deficit Shares have
been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by Counterparty or
any of its subsidiaries after the Trade Date (whether or not in exchange for
cash, fair value or any other consideration), (B) authorized and unissued Shares
previously reserved for issuance in respect of other transactions become no
longer so reserved or (C) Counterparty additionally authorizes any unissued
Shares that are not reserved for other transactions (such events as set forth in
clauses (A), (B) and (C) above, collectively, the “Share Issuance Events”).  In
the event that there are any Deficit Shares or the proviso in the first sentence
of this Section 8(f) has prevented any adjustment to the Capped Number,
(i) Counterparty shall promptly notify Dealer of the occurrence of any of the
Share Issuance Events (including the number of Shares subject to clause (A),
(B) or (C) and the corresponding number of Shares to be delivered) and, as
promptly as reasonably practicable, deliver such Shares thereafter,
(ii) Counterparty shall use its best efforts to cause Share Issuance Events to
the extent necessary to deliver the full number of Deficit Shares or cause the
Capped Number to equal the Capped Number that would be in effect but for the
proviso set forth in the first sentence of this Section 8(f), as the case may
be, and (iii) Counterparty shall not, until Counterparty’s obligations under the
Transaction have been satisfied in full, use any Shares that become available
for potential delivery to Dealer as a result of any Share Issuance Event for the
settlement or satisfaction of any transaction or obligation other than the
Transaction or any other warrant transaction between Counterparty and Dealer or
reserve any such Shares for future issuance for any purpose other than to
satisfy Counterparty’s obligations to Dealer under the Transaction or any other
warrant transaction between Counterparty and Dealer.

 

19

--------------------------------------------------------------------------------



 

(g)                                        Equity Rights.  Dealer acknowledges
and agrees that this Confirmation is not intended to convey to it rights with
respect to the Transaction that are senior to the claims of common stockholders
in the event of Counterparty’s bankruptcy.  For the avoidance of doubt, the
parties agree that the preceding sentence shall not apply at any time other than
during Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that the
obligations of Counterparty under this Confirmation are not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

 

(h)                                       Amendments to Equity Definitions.  The
following amendments shall be made to the Equity Definitions:

 

(i)                                     The first sentence of Section 11.2(c) of
the Equity Definitions, prior to clause (A) thereof, is hereby amended to read
as follows: ‘(c) If “Calculation Agent Adjustment” is specified as the Method of
Adjustment in the related Confirmation of a Share Option Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has an
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

 

(ii)                                  Sections 11.2(a) and 11.2(e)(vii) of the
Equity Definitions are hereby amended by deleting the words “a diluting or
concentrative” and, in the case of Section 11.2(e)(vii), replacing them with “an
economic” and, in each case, adding the phrase “or options on the Shares” at the
end of the sentence;

 

(iii)                               Section 12.7(b) of the Equity Definitions is
hereby amended by deleting the words “(and in any event within five Exchange
Business Days) by the parties after” appearing after the words “agreed promptly”
and replacing with the words “by the parties on or prior to”;

 

(iv)                              Section 12.9(b)(iv) of the Equity Definitions
is hereby amended by (A) deleting (1) subsection (A) in its entirety, (2) the
phrase “or (B)” following subsection (A) and (3) the phrase “in each case” in
subsection (B); (B) replacing “will lend” with “lends” in subsection (B); and
(C) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; “Lending Party” means a third party that is not the Counterparty or an
affiliate of the Counterparty that Dealer considers to be an acceptable
counterparty (acting in good faith and in a reasonable manner in light of
(x) other transactions that Dealer (or its agent or affiliate) may have entered
into with such party and (y) any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements or related policies and procedures are imposed by law or have been
voluntarily adopted by Dealer) that apply generally to transactions of a nature
and kind similar to the transactions contemplated with such party); and

 

(v)                                 Section 12.9(b)(v) of the Equity Definitions
is hereby amended by (A) adding the word “or” immediately before subsection
“(B)” and deleting the comma at the end of subsection (A); and (B)(1) deleting
subsection (C) in its entirety, (2) deleting the word “or” immediately preceding
subsection (C), (3) replacing in the penultimate sentence the words “either
party” with “the Hedging Party” and (4) deleting clause (X) in the final
sentence.

 

(i)                                                 Transfer and Assignment. 
Dealer may transfer or assign its rights and obligations hereunder and under the
Agreement, in whole or in part, at any time without the consent of Counterparty.

 

(j)                                                Disclosure.  Effective from
the date of commencement of discussions concerning the Transaction, Counterparty
and each of its employees, representatives, or other agents may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the Transaction and all

 

20

--------------------------------------------------------------------------------



 

materials of any kind (including opinions or other tax analyses) that are
provided to Counterparty relating to such tax treatment and tax structure.

 

(k)                                 Additional Termination Events.  The
occurrence of any of the following shall constitute an Additional Termination
Event with respect to which the Transaction shall be the sole Affected
Transaction and Counterparty shall be the sole Affected Party and Dealer shall
be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement; provided that with respect to any Additional
Termination Event, Dealer may choose to treat part of the Transaction as the
sole Affected Transaction, and, upon the termination of the Affected
Transaction, a Transaction with terms identical to those set forth herein except
with a Number of Warrants equal to the unaffected number of Warrants shall be
treated for all purposes as the Transaction, which shall remain in full force
and effect:

 

(i)                                      Dealer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), or Dealer, despite using commercially reasonable efforts, is
unable or reasonably determines that it is impractical or illegal to hedge its
obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements;

 

(ii)                                   at any time at which any Excess Ownership
Position occurs, Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party of the Transaction or any other transaction between
the parties after using its commercially reasonable efforts on pricing and terms
and within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists; provided that Dealer shall treat only that
portion of the Transaction as the Affected Transaction as necessary so that such
Excess Ownership Position would no longer exist following the resulting partial
termination of the Transaction (after taking into account commercially
reasonable adjustments to Dealer’s commercially reasonable Hedge Positions from
such partial termination);

 

(iii)                                a “person” or “group” (within the meaning
of Section 13(d) of the Exchange Act), other than Counterparty or its
wholly-owned subsidiaries, becomes the direct or indirect ultimate “beneficial
owner,” as defined in Rule 13d-3 under the Exchange Act, of the common equity of
Counterparty representing more than 50.0% of the voting power of such common
equity;

 

(iv)                               (1) any sale, lease or other transfer, in one
transaction or a series of transactions, of all or substantially all of the
assets of Counterparty and its subsidiaries, taken as a whole, to any person; or
(2) any transaction or series of related transactions in connection with which
(whether by means of merger, consolidation, share exchange, combination,
reclassification, recapitalization, acquisition, liquidation or otherwise) all
of the Shares are exchanged for, converted into, acquired for, or constitutes
solely the right to receive, other securities, cash or other property;

 

provided that, notwithstanding the foregoing, any transaction or event set forth
in the immediately preceding clause (iv) shall not constitute an Additional
Termination Event if (x) at least 90% of the consideration received or to be
received by holders of the Shares (excluding cash payments for fractional Shares
or pursuant to dissenters rights) in connection with the transaction or
transactions that would otherwise constitute an Additional Termination Event
pursuant to clause (iv) of this Section 8(k) consists of shares of common stock
listed on any of The New York Stock Exchange, The NASDAQ Global Select Market or
The NASDAQ Global Market (or any of their respective successors) or that will be
so listed when issued or exchanged in connection with such transaction or
transactions, and (y) following such transaction or transactions, the Shares
will consist of such consideration, excluding cash payments for fractional
shares.  For the avoidance of doubt, an event that is not considered an
Additional Termination Event pursuant to the immediately preceding sentence
shall not be an Additional Termination Event solely because such event could
also be described by clause (iii) above; or

 

21

--------------------------------------------------------------------------------



 

(v)                                  holders of Shares approve any plan or
proposal for Counterparty’s liquidation or dissolution (other than in a
transaction described in (iv) above).

 

(l)                                     Early Unwind.  In the event the sale by
Counterparty of the Optional Securities (defined under the Purchase Agreement)
is not consummated pursuant to the Purchase Agreement for any reason by the
close of business in New York on November 1, 2019 (or such later date as agreed
upon by the parties) (November 1, 2019 or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) Counterparty shall pay to Dealer an amount in
cash equal to the aggregate amount of costs and expenses relating to the
unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities, unless Counterparty
agrees to purchase any such Shares at the cost at which Dealer purchased such
Shares).  Following such termination, cancellation and payment, each party shall
be released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
either party arising out of, and to be performed in connection with, the
Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment referred to above, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

(m)                             No Netting and Set-off.  The provisions of
Section 2(c) of the Agreement shall not apply to the Transaction.  Each party
waives any and all rights it may have to set-off delivery or payment obligations
it owes to the other party under the Transaction against any delivery or payment
obligations owed to it by the other party, whether arising under the Agreement,
under any other agreement between parties hereto, by operation of law or
otherwise.

 

(n)                                 Delivery of Cash.  For the avoidance of
doubt, nothing in this Confirmation shall be interpreted as requiring the
Counterparty to deliver cash in respect of the settlement of the Transaction,
except in circumstances where the required cash settlement thereof is permitted
for classification of the contract as equity by ASC 815-40, Derivatives and
Hedging — Contracts in Entity’s Own Equity, as in effect on the relevant Trade
Date (including, without limitation, where the Counterparty so elects to deliver
cash or fails timely to elect to deliver Shares or Share Termination Delivery
Property in respect of such settlement).

 

(o)                                 Agreements and Acknowledgements Regarding
Hedging. Counterparty understands, acknowledges and agrees that: (A) at any time
on and prior to the last Expiration Date, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust its hedge
position with respect to the Transaction;  (B) Dealer and its affiliates also
may be active in the market for Shares other than in connection with hedging
activities in relation to the Transaction; (C) Dealer shall make its own
determination as to whether, when or in what manner any hedging or market
activities in securities of Counterparty shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the VWAP Prices; (D) any market activities of Dealer and its affiliates with
respect to Shares may affect the market price and volatility of Shares, as well
as the VWAP Prices, each in a manner that may be adverse to Counterparty; and
(E) the Transaction is a derivatives transaction in which it has granted Dealer
an option, and Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the Transaction.

 

(p)                                 Wall Street Transparency and Accountability
Act.  In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA (or any statute containing any legal certainty
provision similar to Section 739 of the WSTAA) or any regulation under the WSTAA
(or any such statute), nor any requirement under the WSTAA (or any statute
containing any legal certainty provision similar to Section 739 of the WSTAA) or
an amendment made by the WSTAA (or any such statute), shall limit or otherwise
impair either party’s otherwise applicable rights to terminate, renegotiate,
modify, amend or supplement this Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Confirmation, the Equity

 

22

--------------------------------------------------------------------------------



 

Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law, Hedging Disruption, Increased Cost of
Hedging or Illegality).

 

(q)                                 Governing Law.  THE AGREEMENT, THIS
CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT AND THIS
CONFIRMATION SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW
DOCTRINE, OTHER THAN TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

 

(r)                                    Amendment.  This Confirmation and the
Agreement may not be modified, amended or supplemented, except in a written
instrument signed by Counterparty and Dealer.

 

(s)                                   Counterparts. This Confirmation may be
executed in several counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(t)                                    Tax Matters.

 

(i)                                     Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance
Act.  “Indemnifiable Tax” as defined in Section 14 of the Agreement, shall not
include any withholding tax imposed or collected pursuant to Sections 1471
through 1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”),
any current or future regulations or official interpretations thereof, any
agreement entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

(ii)                                  HIRE Act.  To the extent that either party
to the Agreement with respect to this Transaction is not an adhering party to
the ISDA 2015 Section 871(m) Protocol published by the International Swaps and
Derivatives Association, Inc. on November 2, 2015 and available at www.isda.org,
as may be amended, supplemented, replaced or superseded from time to time (the
“871(m) Protocol”), the parties agree that the provisions and amendments
contained in the Attachment to the 871(m) Protocol are incorporated into and
apply to the Agreement with respect to this Transaction as if set forth in full
herein. The parties further agree that, solely for purposes of applying such
provisions and amendments to the Agreement with respect to this Transaction,
references to “each Covered Master Agreement” in the 871(m) Protocol will be
deemed to be references to the Agreement with respect to this Transaction, and
references to the “Implementation Date” in the 871(m) Protocol will be deemed to
be references to the Trade Date of this Transaction.

 

(iii)                               Tax documentation. Counterparty shall
provide to Dealer a valid U.S. Internal Revenue Service Form W-9, or any
successor thereto, (i) on or before the date of execution of this Confirmation,
(ii) upon reasonable request of Dealer and (iii) promptly upon learning that any
such tax form previously provided by Counterparty has become obsolete or
incorrect.  Dealer shall provide to Counterparty a valid U.S. Internal Revenue
Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation, (ii) upon reasonable request of Counterparty and
(iii) promptly upon learning that any such tax form previously provided by
Dealer has become obsolete or incorrect.

 

(iv)                              Tax Representations.  For the purpose of
Section 3(f) of the Agreement, Counterparty is a corporation for U.S. federal
income tax purposes and is organized under the laws of the State of Iowa.
Counterparty represents to Dealer that for U.S. federal income tax purposes it
is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations) and an “exempt recipient” (as that term is
used in section 1.6049-4(c)(1) of the United States Treasury Regulations). 
Dealer represents to Counterparty that for U.S. federal income tax purposes it
is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the
United States Treasury Regulations) and an “exempt recipient” (as that term is
used in section 1.6049-4(c)(1) of the United States Treasury Regulations).

 

23

--------------------------------------------------------------------------------



 

(u)                                 QFC Stay Provisions.

 

(i)                                     (A) In the event that Dealer becomes
subject to a proceeding under (i) the Federal Deposit Insurance Act and the
regulations promulgated thereunder or (ii) Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the regulations promulgated
thereunder (a “U.S. Special Resolution Regime”) the transfer from Dealer of this
Confirmation, and any interest and obligation in or under, and any property
securing, this Confirmation, will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if this
Confirmation, and any interest and obligation in or under, and any property
securing, this Confirmation were governed by the laws of the United States or a
state of the United States. (B) In the event that Dealer or an Affiliate becomes
subject to a proceeding under a U.S. Special Resolution Regime, any Default
Rights (as defined in 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable
(“Default Right”)) under this Confirmation that may be exercised against Dealer
are permitted to be exercised to no greater extent than such Default Rights
could be exercised under the U.S. Special Resolution Regime if this Confirmation
were governed by the laws of the United States or a state of the United States.

 

(ii)                                  Notwithstanding anything to the contrary
in this Confirmation, the parties expressly acknowledge and agree that:
(A) Counterparty shall not be permitted to exercise any Default Right with
respect to this Confirmation or any Affiliate Credit Enhancement that is
related, directly or indirectly, to an Affiliate of Dealer becoming subject to
receivership, insolvency, liquidation, resolution, or similar proceeding (an
“Insolvency Proceeding”), except to the extent that the exercise of such Default
Right would be permitted under the provisions of 12 C.F.R. 252.84, 12 C.F.R.
47.5 or 12 C.F.R. 382.4, as applicable; and (B) Nothing in this Confirmation
shall prohibit the transfer of any Affiliate Credit Enhancement, any interest or
obligation in or under such Affiliate Credit Enhancement, or any property
securing such Affiliate Credit Enhancement, to a transferee upon or following an
Affiliate of Dealer becoming subject to an Insolvency Proceeding, unless the
transfer would result in the Counterparty being the beneficiary of such
Affiliate Credit Enhancement in violation of any law applicable to the
Counterparty.

 

(iii)                               If Counterparty has previously adhered to,
or subsequently adheres to, the ISDA 2018 U.S. Resolution Stay Protocol as
published by the International Swaps and Derivatives Association, Inc. as of
July 31, 2018 (the “ISDA U.S. Protocol”), the terms of such protocol shall be
incorporated into and form a part of this Confirmation and the terms of the ISDA
U.S. Protocol shall supersede and replace the terms of this Section 8(u). For
purposes of incorporating the ISDA U.S. Protocol, Dealer shall be deemed to be a
Regulated Entity, Counterparty shall be deemed to be an Adhering Party, and this
Confirmation shall be deemed to be a Protocol Covered Agreement. Capitalized
terms used but not defined in this paragraph shall have the meanings given to
them in the ISDA U.S. Protocol.

 

(iv)                              Dealer and Counterparty agree that to the
extent there are any outstanding “in-scope QFCs,” as defined in 12 C.F.R. §
252.82(d), that are not excluded under 12 C.F.R. § 252.88, between Dealer and
Counterparty that do not otherwise comply with the requirements of 12 C.F.R. §
252.2, 252.81—8 (each such agreement, a “Preexisting In-Scope Agreement”), then
each such Preexisting In-Scope Agreement is hereby amended to include the
foregoing provisions in this Section 8(u), with references to “this
Confirmation” being understood to be references to the applicable Preexisting
In-Scope Agreement.

 

For purposes of this Section 8(u):

 

“Affiliate” is defined in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k).

 

“Credit Enhancement” means any credit enhancement or credit support arrangement
in support of the obligations of Dealer under or with respect to this
Confirmation, including any guarantee, collateral arrangement (including any
pledge, charge, mortgage or other security interest in collateral or title
transfer arrangement), trust or similar arrangement, letter of credit, transfer
of margin or any similar arrangement.

 

24

--------------------------------------------------------------------------------



 

9.              Arbitration:

 

(a)                                 All parties to this Confirmation are giving
up the right to sue each other in court, including the right to a trial by jury,
except as provided by the rules of the arbitration forum in which a claim is
filed.

 

(b)                                 Arbitration awards are generally final and
binding; a party’s ability to have a court reverse or modify an arbitration
award is very limited.

 

(c)                                  The ability of the parties to obtain
documents, witness statements and other discovery is generally more limited in
arbitration than in court proceedings.

 

(d)                                 The arbitrators do not have to explain the
reason(s) for their award.

 

(e)                                  The panel of arbitrators will typically
include a minority of arbitrators who were or are affiliated with the securities
industry, unless Counterparty is a member of the organization sponsoring the
arbitration facility, in which case all arbitrators may be affiliated with the
securities industry.

 

(f)                                   The rules of some arbitration forums may
impose time limits for bringing a claim in arbitration.  In some cases, a claim
that is ineligible for arbitration may be brought in court.

 

(g)                                 The rules of the arbitration forum in which
the claim is filed, and any amendments thereto, shall be incorporated into this
Confirmation.

 

(h)                                 Counterparty agrees that any and all
controversies that may arise between Counterparty and Dealer, including, but not
limited to, those arising out of or relating to the Agreement or the Transaction
hereunder, shall be determined by arbitration conducted before FINRA Dispute
Resolution (“FINRA-DR”), or, if FINRA-DR declines to hear the matter, before the
American Arbitration Association, in accordance with their arbitration
rules then in force.  The award of the arbitrator shall be final, and judgment
upon the award rendered may be entered in any court, state or federal, having
jurisdiction.

 

(i)                                    No person shall bring a putative or
certified class action to arbitration, nor seek to enforce any pre-dispute
arbitration agreement against any person who has initiated in court a putative
class action or who is a member of a putative class who has not opted out of the
class with respect to any claims encompassed by the putative class action until:
(i) the class certification is denied; (ii) the class is decertified; or
(iii) Counterparty is excluded from the class by the court.

 

(j)                                    Such forbearance to enforce an agreement
to arbitrate shall not constitute a waiver of any rights under this Confirmation
except to the extent stated herein.

 

25

--------------------------------------------------------------------------------



 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Goldman Sachs & Co. LLC, Equity Derivatives Documentation
Department, Facsimile No. (212) 428-1980/83.

 

 

 

Yours faithfully,

 

 

 

 

 

GOLDMAN SACHS & CO. LLC

 

 

 

 

 

 

 

By:

/s/ Jonathan Armstrong

 

 

Name: Jonathan Armstrong

 

 

Title: MD

 

 

Agreed and Accepted By:

 

 

 

WINNEBAGO INDUSTRIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Bryan L. Hughes

 

 

 

Name: Bryan L. Hughes

 

 

 

Title: Vice President, Chief Financial Officer

 

 

--------------------------------------------------------------------------------



 

Annex A

 

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

 

Number of Warrants

 

Expiration Date

 

1.

 

2,353

 

July 1, 2025

 

2.

 

2,353

 

July 2, 2025

 

3.

 

2,353

 

July 3, 2025

 

4.

 

2,353

 

July 7, 2025

 

5.

 

2,353

 

July 8, 2025

 

6.

 

2,353

 

July 9, 2025

 

7.

 

2,353

 

July 10, 2025

 

8.

 

2,353

 

July 11, 2025

 

9.

 

2,353

 

July 14, 2024

 

10.

 

2,353

 

July 15, 2025

 

11.

 

2,353

 

July 16, 2025

 

12.

 

2,353

 

July 17, 2025

 

13.

 

2,353

 

July 18, 2025

 

14.

 

2,353

 

July 21, 2025

 

15.

 

2,353

 

July 22, 2025

 

16.

 

2,353

 

July 23, 2025

 

17.

 

2,353

 

July 24, 2025

 

18.

 

2,353

 

July 25, 2025

 

19.

 

2,353

 

July 28, 2025

 

20.

 

2,353

 

July 29, 2025

 

21.

 

2,353

 

July 30, 2025

 

22.

 

2,353

 

July 31, 2025

 

23.

 

2,353

 

August 1, 2025

 

24.

 

2,353

 

August 4, 2025

 

25.

 

2,353

 

August 5, 2025

 

26.

 

2,353

 

August 6, 2025

 

27.

 

2,353

 

August 7, 2025

 

28.

 

2,353

 

August 8, 2025

 

29.

 

2,353

 

August 11, 2025

 

30.

 

2,353

 

August 12, 2025

 

31.

 

2,353

 

August 13, 2025

 

32.

 

2,353

 

August 14, 2025

 

33.

 

2,353

 

August 15, 2025

 

34.

 

2,353

 

August 18, 2025

 

35.

 

2,353

 

August 19, 2025

 

36.

 

2,353

 

August 20, 2025

 

37.

 

2,353

 

August 21, 2025

 

38.

 

2,353

 

August 22, 2025

 

39.

 

2,353

 

August 25, 2025

 

40.

 

2,353

 

August 26, 2025

 

41.

 

2,353

 

August 27, 2025

 

42.

 

2,354

 

August 28, 2025

 

43.

 

2,354

 

August 29, 2025

 

44.

 

2,354

 

September 2, 2025

 

45.

 

2,354

 

September 3, 2025

 

46.

 

2,354

 

September 4, 2025

 

47.

 

2,354

 

September 5, 2025

 

48.

 

2,354

 

September 8, 2025

 

49.

 

2,354

 

September 9, 2025

 

50.

 

2,354

 

September 10, 2025

 

--------------------------------------------------------------------------------



 

 

51.

 

2,354

 

September 11, 2025

 

52.

 

2,354

 

September 12, 2025

 

53.

 

2,354

 

September 15, 2025

 

54.

 

2,354

 

September 16, 2025

 

55.

 

2,354

 

September 17, 2025

 

56.

 

2,354

 

September 18, 2025

 

57.

 

2,354

 

September 19, 2025

 

58.

 

2,354

 

September 22, 2025

 

59.

 

2,354

 

September 23, 2025

 

60.

 

2,354

 

September 24, 2025

 

61.

 

2,354

 

September 25, 2025

 

62.

 

2,354

 

September 26, 2025

 

63.

 

2,354

 

September 29, 2025

 

64.

 

2,354

 

September 30, 2025

 

65.

 

2,354

 

October 1, 2025

 

66.

 

2,354

 

October 2, 2025

 

67.

 

2,354

 

October 3, 2025

 

68.

 

2,354

 

October 6, 2025

 

69.

 

2,354

 

October 7, 2025

 

70.

 

2,354

 

October 8, 2025

 

71.

 

2,354

 

October 9, 2025

 

72.

 

2,354

 

October 10, 2025

 

73.

 

2,354

 

October 13, 2025

 

74.

 

2,354

 

October 14, 2025

 

75.

 

2,354

 

October 15, 2025

 

76.

 

2,354

 

October 16, 2025

 

77.

 

2,354

 

October 17, 2025

 

78.

 

2,354

 

October 20, 2025

 

79.

 

2,354

 

October 21, 2025

 

80.

 

2,354

 

October 22, 2025

 

81.

 

2,354

 

October 23, 2025

 

82.

 

2,354

 

October 24, 2025

 

83.

 

2,354

 

October 27, 2025

 

84.

 

2,354

 

October 28, 2025

 

85.

 

2,354

 

October 29, 2025

 

86.

 

2,354

 

October 30, 2025

 

87.

 

2,354

 

October 31, 2025

 

88.

 

2,354

 

November 3, 2025

 

89.

 

2,354

 

November 4, 2025

 

90.

 

2,354

 

November 5, 2025

 

91.

 

2,354

 

November 6, 2025

 

92.

 

2,354

 

November 7, 2025

 

93.

 

2,354

 

November 10, 2025

 

94.

 

2,354

 

November 11, 2025

 

95.

 

2,354

 

November 12, 2025

 

96.

 

2,354

 

November 13, 2025

 

97.

 

2,354

 

November 14, 2025

 

98.

 

2,354

 

November 17, 2025

 

99.

 

2,354

 

November 18, 2025

 

100.

 

2,354

 

November 19, 2025

 

2

--------------------------------------------------------------------------------